Case 0:19-cv-60061-RKA Document 21 Entered on FLSD Docket 04/30/2019 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                             CASE NO. 19-60061-CIV-ALTMAN/Hunt

  JORGE E. RODRIGUEZ,

         Plaintiff,

  v.

  111 SW 2ND AVE, LLC,

        Defendant.
  ________________________/

                                     ORDER OF DISMISSAL

         THIS CAUSE is before the Court on the Plaintiff’s Notice of Voluntary Dismissal

  Without Prejudice, filed on April 26, 2019 (“Notice”) [ECF No. 20]. The Plaintiff seeks a

  voluntary dismissal of this action without prejudice pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i).

  The Court notes that the Defendant, 111 SW 2nd Ave, LLC, has not filed an Answer or Motion

  for Summary Judgment in this action, and that, as a result, the Plaintiff’s voluntary dismissal is

  self-effectuating.

         Being fully advised,

         The Court hereby DISMISSES the above-styled case without prejudice. The Clerk shall

  CLOSE the case, and any pending motions are DENIED as moot.

         DONE AND ORDERED in Fort Lauderdale, Florida, this 29th day of April 2019.



                                                         _________________________________
                                                         ROY K. ALTMAN
                                                         UNITED STATES DISTRICT JUDGE

  cc:    counsel of record
